Title: [Diary entry: 28 May 1781]
From: Washington, George
To: 

28th. The Commanding Officer of Artillery & the chief Engineer were called upon to give in estimates of their wants for the intended operation against New York. The intention of doing this was also disclosed to the Q. M. General who was desired to give every attention toward the Boats, that a number of them might be prepared; & provide other matters necessary to such an undertaking—especially those things which might be called for by the Artillery, & the Engineering departments.